IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1101
                            Filed February 24, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RACHEL LEE SORENSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winneshiek County, David F.

Staudt (motion to suppress) and John J. Bauercamper (trial), Judges.



      The defendant appeals from her conviction of operating while under the

influence. AFFIRMED.



      Nicholas J. Einwalter, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Mullins, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


GOODHUE, Senior Judge.

       On May 1, 2014, Rachel Lee Sorenson was found guilty of a first offense

of operating while under the influence as the result of a jury trial and was later

sentenced accordingly. Sorenson has appealed.

   I. Facts

       Sorenson was operating her vehicle in Winneshiek County on or about

June 15, 2013, when her driving was observed by Officer Lance Peters, a

highway patrolman.    He first observed her making a wide turn on a corner.

Officer Peters began following her automobile and observed her crossing the

center line on occasion, weaving over the fog line, and after crossing a rumble

strip, leaving the travel portion of the highway and driving on the shoulder until

she came to a stop sign. He further testified she was speeding sixty-five miles

per hour in a fifty-five mile per hour zone, but acknowledged her speed was

determined only by pacing as he followed and his speedometer had not been

calibrated.

       On the basis of her driving, Officer Peters determined that Sorenson

appeared to be impaired and pulled her over. The officer administered field

sobriety tests and charged her with operating under the influence. Sorenson filed

a motion to suppress, contending that the officer did not have the probable cause

or reasonable suspicion necessary to stop her vehicle as required by the Fourth

Amendment of the United States Constitution and article I, section 8 of the Iowa

Constitution. The motion was denied, and Sorenson was convicted as charged.
                                         3


      II. Preservation of Error

         Generally, error has been preserved when an issue is raised and ruled on

by the trial court. Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). The

legality of the stop was raised by the motion to suppress, and the trial court ruled

on the issue. Error has been preserved.

      III. Scope of Review

         The motion to suppress raised issues under both the United States and

Iowa Constitutions and is therefore reviewed de novo. See State v. Baldon, 829

N.W.2d 785, 789 (Iowa 2013).        In such a case, we make an independent

evaluation based on the totality of the circumstances shown in the entire record.

Id.    Although Sorenson raises her claims under both the state and Federal

Constitutions she does not contend that the standard under the state constitution

is any more restrictive than the federal constitutional standard. Where a party

raises issues under the Iowa Constitution and the United States Constitution but

does not suggest a different standard be applied under the Iowa Constitution, we

generally apply the federal constitutional standard.       State v. Edouard, 854

N.W.2d 421, 443 (Iowa 2014).

      IV. Discussion

         The stopping of a vehicle and a temporary detention of its occupants,

even for a brief period, constitutes a seizure. State v. Pals, 805 N.W.2d 767, 773

(Iowa 2011). Law enforcement can briefly detain a person for interrogation when

there is a reasonable suspicion based on specific and articulable facts that

criminal activity is afoot. State v. Kinkead, 570 N.W.2d 97, 100 (Iowa 1997). The
                                           4


commission of a minor traffic violation is justification for a stop and a temporary

detention. State v. Harrison, 846 N.W.2d 362, 365 (Iowa 2014).

       Officer Peters testified that he had followed Sorenson and by pacing her

had determined that she was traveling ten miles per hour in excess of the speed

limit. Pacing has been determined to be an adequate procedure for determining

speed. State v. Bedwell, 417 N.W.2d 66, 70 (Iowa 1987). Crossing the center

line, crossing the fog line, and driving on the shoulder are all suggestive that the

driver of the vehicle is impaired and criminal activity is afoot.

       Sorenson cites State v. Otto, 566 N.W.2d 509 (Iowa 1997), and State v.

Tague, 676 N.W.2d 197 (Iowa 2004), for the proposition that an isolated crossing

of the median or the fog line does not justify a stop. Officer Peters testified to

much more than an isolated crossing of the center line or fog line as existed in

Otto and Tague.       The officer had a reasonable belief based on specific

articulable facts, in addition to the speeding violation to justify an investigatory

stop. The motion to suppress was correctly overruled.

       AFFIRMED.